DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II, III, Species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.
Applicant’s election without traverse of Invention I and Species A, drawn to claims 1-15, in the reply filed on 12/13/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the optical cladding is formed from a p-type semiconductor and serves as the anode” and is dependent on claim 1. Claim 1 recites 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1).
	Regarding claims 1 and 12, Carroll discloses an optical fiber (see Fig. 3 [0074]-[0081] or Fig. 2):
	an optical fiber core (302 [0079], 202);
	at least one harvesting cell disposed axially along the optical fiber core (302, 202), the harvesting cell comprising:
	an anode surrounding the optical cladding (304 [0079], 204);
	a photovoltaic layer comprising a polymer-based photovoltaic material (308 [0076], 208) disposed radially around and electrically connected to the anode (connected through electrically conductive materials between);
	and a cathode (314 or 210 [0072] [0078]) disposed radially around the photovoltaic layer and electrically connected to the photovoltaic layer (connected through electrically conductive materials between).
	However, Carroll does not explicitly disclose an optical cladding layer surrounding the optical fiber core.
	Zaban discloses an optical core surrounded by photovoltaic cells wherein the optical core is surrounded by a cladding which is used to optimize absorption of light by matching light scattered from core into the surrounding photovoltaic cells by tuning the total internal reflection ([0048] and [0045], see Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the core of Carroll by including a cladding layer as disclosed by 
	With regards to the limitation “for high-power laser transmission” the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Senex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Partee Masha, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
	Regarding claims 2 and 3, modified Carroll discloses all of the claim limitations as set forth above.
	In addition, Carroll discloses that a first contact connect to the anode and a second contact electrically connected to cathode (each electrode can be connected to a lead [0039]) and connected to an external circuit ([0039]).
	Regarding claims 4, 6, and 7, modified Carroll discloses all of the claim limitations as set forth above.
	In addition, Carroll discloses that the anode comprises ITO.
With regards to “a p-type transparent conducting film” property of the anode/cladding, if the composition is the same as instantly claimed then it must have 
Regarding claims 8 and 9, modified Carroll discloses all of the claim limitations as set forth above.
	In addition, Carroll discloses that the polymer-based photovoltaic material comprises a heterojunction of a donor and an acceptor ([0048]) wherein the donor is P3HT ([0045]).
Regarding claims 10 and 11, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the polymer-based photovoltaic material comprises a nanoparticles including fullerenes ([0050]-[0051]).
With regards to “nanoparticles having enhanced infrared or near infrared absorption” property, if the composition is the same as instantly claimed then it must have the same properties, namely the “nanoparticles having enhanced infrared or near infrared absorption” property  (see MPEP § 2112.02).  
Regarding claim 13, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the cathode includes a metal ([0057]).
Regarding claim 15, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the cathode is LiF (able to conduct charge carriers and thus can be considered cathode material) and a reflective cladding nd layer of second electrode [0057]) functions as reflective cladding.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) as applied to claims 1-4, 6-13, and 15 above and in further view of Pali (Inverted P3HT:PCBM organic solar cells on low carbon steel substrates) with further evidence provided by Li (The Optics of Organic Photovoltaics: Fiber-Based Devices) and Matsugai (US 2014/0077324 A1).
Regarding claim 14, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that additional charge transport layers can be added ([0065]). 
Pali discloses a ZnO layer between a PCBM:P3HT organic active layer and an aluminum electrode and that this improves efficiency (see conclusion section, pg. 347).
It would have been obvious to one ordinary skill in the art at the time of filing to modify the interface between the organic active layer and the Al electrode of modified Carroll by adding a ZnO as disclosed by Pali between the organic active layer and the Al electrode because it improves solar cell efficiency.
Li discloses that the index of refraction of the PCBM:P3HT layer is 1.6 (see Fig. 10) and Matsugai discloses that the index of refraction of ZnO is 1.8-2 ([0054]). 
With regards to the ZnO acting as an optical cavity, since it is sandwiched between a reflective material and the organic active layer it will serve as an optical cavity for reflected light from the metallic electrode.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) as applied to claims 1-4, 6-13, and 15 above and in further view of Bosham (US 2003/0002548 A1).
Regarding claim 5, modified Carroll discloses all of the claim limitations as set forth above.
In addition, modified of Carroll with Zaban discloses that the cladding can be used to propagate light of appropriate wavelengths to photovoltaic devices which have sensitivity in that wavelength (See Zaban Abstract).
Bosham discloses that cladding materials can further be tailored to propagate only certain wavelengths of light by patterning cladding ([0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cladding layer of modified Carroll by patterning it as disclosed by Bosham because it will allow for the formation of a selective wavelength transmission layer.
With regards to “forming resonators” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726